TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00801-CR




                            Courtney Benjamine Brissette, Appellant

                                                   v.

                                   The State of Texas, Appellee




       FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. CR-04-071, HONORABLE FRED A. MOORE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was originally due March 21, 2005. The time for filing was

extended to May 9 on counsel’s motion. The brief has not been filed and counsel did not respond

to this Court’s notice that the brief is overdue. Appellant is represented by retained counsel, Mr. J.

W. Howeth.

               The appeal is abated. The district court shall determine whether appellant desires to

prosecute this appeal, whether appellant has made the necessary arrangements for filing a brief, or

whether counsel has abandoned the appeal. Tex. R. App. P. 38.8(b)(2). The court shall make

appropriate findings and recommendations. If appellant desires to prosecute this appeal but is

indigent, the court shall appoint substitute counsel who will effectively represent appellant on appeal.

A record from this hearing, including copies of all findings and orders and a transcription of the court
reporter’s notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no

later than July 22, 2005. Id. rule 38.8(b)(3).




                                                 __________________________________________

                                                 W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Filed: June 17, 2005

Do Not Publish




                                                   2